DETAILED ACTION
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 9/11/2020 and 7/22/22.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 11-30 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a semiconductor device package having all limitations of the claims, specifically including but not limited to “an adhesive layer configured to fix the light-transmitting member to the body, wherein the semiconductor device generates light in an ultraviolet wavelength band, and wherein the adhesive layer includes a polymer resin, and wavelength conversion particles that absorb light in the ultraviolet wavelength band and generate light in a visible wavelength band” of Claim 11 and “an adhesive layer configured to fix the light-transmitting member to the body, wherein the first cavity includes a first groove disposed between an outer circumferential surface of the body and the first semiconductor device … and wherein the adhesive layer includes a polymer resin, and wavelength conversion particles that absorb light in the ultraviolet wavelength band and generate light in the visible wavelength band” of Claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (US Patent Application Publication No. 2017/0338388) teaches an LED in a cavity structure, but does not teach adhesive structure properties or specific orientation of the claims.
Kam et al. (US Patent Application Publication No. 2013/0234274) teaches an LED in a cavity structure, but does not teach adhesive structure properties or specific orientation of the claims.
Chung et al. (US Patent Application Publication No. 2018/0216787)
Lee et al. (US Patent Application Publication No. 2020/0144458)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891